EXHIBIT AMENDMENT Amendment dated this30thday of January, 2009, by and among Fuda Faucet Works, Inc., a Delaware corporation formerly known as Capital Solutions I, Inc. (the “Company”) and the Investors, as defined in and as named in a certain Securities Purchase Agreement (the “Purchase Agreement”) dated December 3, 2007 by and among the Company and the Investors. W I T N E S S E T H: WHEREAS, the Company and the Investors are parties to the Purchase Agreement and desire to amend certain of the terms of the Purchase Agreement and the registration rights agreement dated December 3, 2007 (the “Registration Agreement”) among the Company and the Investors; WHEREFORE, the parties do hereby agree as follows: 1.All terms defined in the Purchase Agreement and used in this Amendment shall have the same meanings in this Amendment as in the Purchase Agreement. 2.Each Investor hereby severally represents and warrants to the Company that such Investor owns Warrants to purchase the number of shares of the Common Stock set forth after the Investor’s name in the following table, in which the $1.80
